Lavery, J.,
dissenting. I disagree with the majority’s conclusion that the trial court has the inherent power to impose a criminal sentence consecutive to a civil psychiatric commitment following an insanity acquittal. The trial court was bound by General Statutes § 53a-37, which codified the trial court’s inherent power regarding multiple sentences. That statute in effect limits the imposition of a consecutive sentence to (1) a person who is subject to any undischarged term of imprisonment imposed at a previous time, and (2) someone who is being sentenced on multiple counts.
To equate a person who is committed to the department of mental health for a mental illness following an insanity acquittal to a person who is sentenced on the conviction of a crime is a conclusion with which I *15cannot agree. A civil commitment is the confinement of a mentally ill person for treatment or protection, while a sentence, on the other hand, is punishment ordered by the court as the legal consequence of the offense that the defendant has confessed or of which he has been convicted. Ballentine’s Law Dictionary (3d Ed.). In a civil commitment, the state does not use its power to punish, but to deal with the individual’s mental illness. Addington v. Texas, 441 U.S. 418, 428, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979). “As a general matter, the confinement of insanity acquittees, although resulting initially from an adjudication in the criminal justice system, is not ‘punishment’ for a crime. ‘The purpose of commitment following an insanity acquittal, like that of civil commitment, is to treat the individual’s mental illness and protect him and society from his potential dangerousness. The committed acquittee is entitled to release when he has recovered his sanity or is no longer dangerous .... As he was not convicted, he may not be punished. His confinement rests on his continuing illness and dangerousness.’ ” Payne v. Fairfield Hills Hospital, 215 Conn. 675, 683-84, 578 A.2d 1025 (1990), quoting Jones v. United States, 463 U.S. 354, 103 S. Ct. 3043, 77 L. Ed. 2d 694 (1983).
Our Supreme Court has also recognized several other differences between an individual who is committed following an insanity acquittal and a person who is convicted and then sentenced. Franklin v. Berger, 211 Conn. 591, 600-601, 560 A.2d 444 (1989). In Franklin, the court disallowed credit towards the defendant’s criminal sentence for time spent in commitment prior to trial because the commitment depends on the individual’s mental health, not on a sentence imposed by a court. Id., 601. Similarly, it is improper for a trial court to impose a criminal sentence consecutive to a *16commitment following an insanity acquittal because such a commitment is not a sentence within the meaning of § 53a-37.
In addition, General Statutes (Rev. to 1977) § 17-194e, which was in effect at the time of the defendant’s sentencing, provides for the commitment of inmates of correctional institutions to hospitals for mental illness.1 This provision specifically addresses the situation in which a defendant is convicted and sentenced, but is unable to reside in a correctional institution on account of his mental illness. The concern of the majority that criminal punishment would be swallowed up by psychiatric commitment does not appear to be valid in light of § 17-194e. The statute specifically calls for the release of a defendant if his commitment lasts longer than his criminal sentence. General Statutes § 17-194e. To allow the trial court to impose a criminal sentence consecutive to a commitment already in place is not in accord with the intent of this statutory provision. In a case such as this, the trial court should instead sentence the defendant and then commit him under § 17-194e. This would render the consecutive sentencing, in violation of § 53a-37, unnecessary.
I would reverse and remand to the trial court to resentence the defendant, with the term of the sentence to begin on the date of the original sentence, and with the defendant being given time credit from that date.

 General Statutes (Rev. to 1977) § 17-194e provides: “The provisions of section 17-178 [commitment proceedings] shall apply to any person regarding whom proceedings for commitment are being instituted under section 17-194c or 17-194d, and to any other person in the custody of the commissioner of correction, except that if the court revokes the order of commitment, the person shall be returned to any institution administered by the department of correction as the commissioner of correction shall designate, unless his custody in the commissioner of correction has terminated, in which case he shall be discharged.” General Statutes § 17-194e was transferred to § 17a-515 effective January 1, 1991.